DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 2, 7, 10, 15 and 18 are cancelled.
Claims 1, 9, and 17 are amended.
Claims 1, 3-6, 8-9, 11-14, 16-17 and 19-20 remain pending
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-9, 11-14, 16-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 describes “wherein the untrained geological data processing tool is generated by a geological processing tool provider” and then go on to claim “the training data being protected from exposure to a provider system from which the untrained geological data processing tool is received”. It is unclear if the “a geological processing 
Claims 3-6, 8, 11-14, 16, and 19-20 are rejected for incorporating the deficiencies of their respective dependent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stundner (US 8,380,642) in view of Lin (US 8,843,427 B1).
In claim 1, Stundner discloses  a method for processing geological data (Fig. 4), the method comprising: receiving an untrained geological data processing tool at a client system (Column 10 Lines 1-20, Fig. 5, 280, 282 also Column 21 line 3 and line 55 “well injectivity”, “neighboring wells”), wherein the untrained geological data processing tool comprises artificial intelligence (Column 2 Lines 55-65), and wherein the untrained geological data processing tool is generated by a geological processing tool provider (Fig. 5 282, 286, 284); obtaining, at the client system, training data including associated ground-truth data for the untrained geological data processing tool (Column 4 Lines 1-5), the training data being protected from exposure to a provider system from which the 
Stundner does not explicitly disclose modifying, using the client system, one or more hyperparameters of the untrained geological data processing tool to choose a model to use from a set of possible models (emphasis added).
Lin teaches modifying, using the client system, one or more hyperparameters of the untrained data processing tool to choose a model to use from a set of possible models (Column 8 Lines 15-45 “Hyperparameters” “model selection”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify, using the client system, one or more hyperparameters of the untrained geological data processing tool to choose a model to use from a set of possible models based on the teachings of Lin in the method of Stundner in order to select the most effective model (Lin Column 8 Lines 30-45) thus leading to an improved method. 

In claim 8, Stundner further discloses, wherein the obtaining of the training data comprises receiving the training data from the client system (Fig. 8, 444), and wherein the geological data processing tool is not accessible to the geological processing tool provider (Fig. 8, 410, 412, 416, 425).
In claim 9, Stundner discloses one or more processors (Fig. 18, 702); and a memory system including one or more non-transitory computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations (Fig. 18 704), the operations comprising:
receiving an untrained geological data processing tool (Column 10 Lines 1-20, Fig. 5, 280, 282 also Column 21 line 3 and line 55 “well injectivity”, “neighboring wells”), wherein the untrained geological data processing tool comprises artificial intelligence (Column 2 Lines 55-65), and wherein the untrained geological data processing tool is generated by a geological processing tool provider (Fig. 5 282, 286, 284); obtaining training data including associated ground-truth data for the untrained geological data processing tool (Column 4 Lines 1-5), the training data being protected from exposure to a provider system from which the untrained geological data processing tool is received (Column 15 Lines 34-54 examiner considers the unsupervised machine learning algorithm that is reviewed by experts to be “protected” from the provider 
Stundner does not explicitly disclose modifying one or more hyperparameters of the untrained geological data processing tool to choose a model to use from a set of possible models (emphasis added).
Lin teaches modifying one or more hyperparameters of the untrained data processing tool to choose a model to use from a set of possible models (Column 8 Lines 15-45 “Hyperparameters” “model selection”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify one or more hyperparameters of the untrained geological data processing tool to choose a model to use from a set of possible models based on the teachings of Lin in the method of Stundner in order to select the most effective model (Lin Column 8 Lines 30-45) thus leading to an improved method. 
In claim 13, Stundner further discloses wherein the training the of untrained geological data processing tool comprises receiving an identification of one or more geological features in one or more images of the training data (Column 16 Lines 1-16), 
In claim 16, Stundner further discloses, wherein the geological processing tool is not accessible to the geological processing tool provider (Fig. 8, 410, 412, 416, 425).

In claim 17, Stundner discloses a non-transitory computer-readable medium storing instructions that (Fig. 8 704), when executed by at least one processor of a computing system (Fig. 8 702), cause the computing system to perform operations, the operations comprising: receiving an untrained geological data processing tool at a client system (Column 10 Lines 1-20, Fig. 5, 280, 282 also Column 21 line 3 and line 55 “well injectivity”, “neighboring wells”), wherein the geological data processing tool comprises artificial intelligence (Column 2 Lines 55-65), and wherein the geological data processing tool is generated by a geological processing tool provider (Fig. 5 282, 286, 284); obtaining training data for the geological data processing tool, wherein the training data comprises a plurality of labels (Column 4 Lines 1-5); obtaining training data including associated ground-truth data for the untrained geological data processing tool, the training data being protected from exposure to a provider system from which the untrained geological data processing tool is received (Column 15 Lines 34-54 examiner considers the unsupervised machine learning algorithm that is reviewed by experts to be “protected” from the provider system); using machine learning to train the untrained geological data processing tool based on the training data to produce a trained geological data processing tool (Column 4 Lines 1-20, Column 15 Lines 34-54, “machine learning”); receiving data representing a physical, subterranean volume 
Stundner does not explicitly disclose modifying one or more hyperparameters of the untrained geological data processing tool to choose a model to use from a set of possible models (emphasis added).
Lin teaches modifying one or more hyperparameters of the untrained data processing tool to choose a model to use from a set of possible models (Column 8 Lines 15-45 “Hyperparameters” “model selection”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify one or more hyperparameters of the untrained geological data processing tool to choose a model to use from a set of possible models based on the teachings of Lin in the method of Stundner in order to select the most effective model (Lin Column 8 Lines 30-45) thus leading to an improved method. 

Claim 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stundner in view of Lin and in further view of Anigbogu (US 6021198).
In claim 3, Stundner discloses all of claim 2. Stundner further discloses wherein the client system comprises a remote server accessible over the internet (Fig. 9 web server).

Anigbogu teaches in an encrypted database accessible by the remote server and writes the data to a different remote file transfer server (Column 14 Lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system based on the teachings of Anigbogu in the method of Stundner in order to keep the original data available to share (Column 14 Lines 45-60).
In claim 11, Stundner discloses all of claim 10. Stundner further discloses wherein the computing system comprises a remote server accessible over the internet (Fig. 9 web server).
Stundner does not explicitly disclose wherein the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system.
Anigbogu teaches in an encrypted database accessible by the remote server and writes the data to a different remote file transfer server (Column 14 Lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system based on the teachings of Anigbogu in the method of Stundner in order to keep the original data available to share (Column 14 Lines 45-60).

Stundner does not explicitly disclose wherein the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system.
Anigbogu teaches in an encrypted database accessible by the remote server and writes the data to a different remote file transfer server (Column 14 Lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the training data is held in an encrypted database accessible by the remote server and not accessible to the provider system based on the teachings of Anigbogu in the method of Stundner in order to keep the original data available to share (Column 14 Lines 45-60).

Claim 4, 6, 12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stundner in view of Lin and in further view of Ige (US 9057256).
In claim 4, Stundner does not explicitly disclose wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both.
Ige teaches wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both (Column 11 Lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both as taught by Ige in the 
In claim 6, Stundner does not explicitly disclose wherein the one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, and pore pressure.
Ige teaches the one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, and pore pressure (Column 4 Line 50 “borehole” Column 26 Line 5 “ground faults”, Column 20 Line 37 “pipeline”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, and pore pressure as taught by Ige in the method of Stundner in order to cover a larger variety of variables (Stundner Column 21 Lines 50-60) thus increasing the methods usefulness.
In claim 12, Stundner does not explicitly disclose wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both.
Ige teaches wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both (Column 11 Lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both as taught by Ige in the 
In claim 14, Stundner does not explicitly disclose wherein the one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, and pore pressure.
Ige teaches the one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, and pore pressure (Column 4 Line 50 “borehole” Column 26 Line 5 “ground faults”, Column 20 Line 37 “pipeline”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have one or more geological features comprise at least one of horizons, layer interfaces, geobodies, faults, sand channels, gas chimneys, pipelines, boreholes, well top markers, and pore pressure as taught by Ige in the method of Stundner in order to cover a larger variety of variables (Stundner Column 21 Lines 50-60) thus increasing the methods usefulness.
In claim 20, Stundner does not explicitly disclose wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both.
Ige teaches wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both (Column 11 Lines 30-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have wherein the artificial intelligence comprises a convolutional neural network, a support vector machine, or both as taught by Ige in the .

Response to Arguments
In regards to applicants arguments, see remarks, 10/22/2021, pages 6-7, the 112(a) rejection is withdrawn based on the proposed amendment. The 112(b) rejection is maintained, clarity is requested. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7130807 B1, Technology sharing during demand and supply planning in a network-based supply chain environment, Mikurak; Michael G.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.J.B/Examiner, Art Unit 2865    


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
01/13/2022